Citation Nr: 0619297	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-36 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in December 2005.  


FINDING OF FACT

The veteran does not have hearing loss attributable to his 
period of military service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he is entitled to service 
connection for hearing loss due to exposure to acoustic 
trauma while working as a gunner on a military ship and from 
ear infections while he was in service.  

The veteran's service medical records (SMRs) contain the 
veteran's entrance and discharge physical examinations.  The 
veteran was not seen for any complaints or treatment for ear 
infections or hearing loss while in service.  The veteran was 
administered the whispered voice and spoken voice test at his 
August 1942 entrance examination.  He obtained 15/15 for both 
ears.  He was noted to have a normal left and right ear at 
that time.  The veteran was also administered the whispered 
voice and spoken voice test at his December 1945 separation 
examination.  He obtained 15/15 for both ears.  He was noted 
to have no defects of the ears at that time.  

Associated with the claims file is an audiogram and 
examination report dated in January 1993 performed by B. 
Kotton, M.D.  The veteran reported recurrent ear infections 
as a child.  He also reported an incident in service whereby 
he got an infection in service, which resulted in complete 
loss of hearing in the right ear.  The veteran said he still 
occasionally got drainage and ear ache on the right side.  
Dr. Kotton reported that the veteran's audiogram revealed 
bilateral mild to profound sensorineural hearing loss with an 
added conductive element on the right.  Speech discrimination 
was noted to be 96 percent on the right and 76 percent on the 
left.  He opined that the veteran's bilateral sensorineural 
hearing loss was to some degree noise related.  

Associated with the claims file is a VA audiology outpatient 
treatment report.  The veteran was noted to have been seen 
for a comprehensive audiology examination.  Testing was noted 
to indicate a moderately severe mixed hearing loss on the 
right and a mild to profound sensorineural hearing loss on 
the left.  

The veteran was afforded a VA examination in November 2003.  
He reported an ear infection in his right ear after swimming 
while in service and an ear infection in his left ear while 
aboard a ship while in service.  The veteran averred that the 
infections caused his bilateral hearing loss.  He denied any 
occupational noise exposure as he was a furniture mover for 
forty years.  He also denied recreational noise exposure 
other than occasional hunting.  Audiometric testing revealed 
puretone thresholds of 60, 60, 60, 80, and 85 decibels in the 
right ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, and 20, 35, 75, 105, and 105 decibels in the 
left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  His speech discrimination scores were 96 
percent for the right ear and 80 percent for the left ear.  
The examiner reported that the veteran had severe mixed 
hearing loss in the right ear and severe sensorineural 
hearing loss in the left ear.  The examiner stated that the 
claims file had been reviewed.  The examiner opined that it 
was not likely that the veteran's hearing loss was a result 
of any activity during military service.  He based his 
conclusion on the fact that the veteran obtained a 15/15 on 
both his whispered voice and spoken voice tests at his 
separation examination.  The examiner noted that those 
hearing tests were not sensitive to high frequency hearing 
loss but he said that the veteran reported hearing loss only 
for the past fifteen years or from the age of sixty-five.  He 
noted that at sixty-five years of age it is expected that due 
to aging there would be some hearing loss.  He also noted 
that there were no records of any ear or hearing problems at 
the veteran's entrance or separation from service.  (The 
examiner conceded that the veteran was exposed to loud noise 
during his military service.)  

The veteran was afforded an RO hearing in January 2005.  The 
veteran testified that he attended Gunnersmate School for 
sixteen weeks after basic training, which included the firing 
of guns.  He said that he went to submarine school and was 
asked to swim.  He testified that he was unable to swim but 
he dog-paddled and they passed him.  He said after spending 
time in the pool for the swim test his right ear was running 
and hurt all the time.  He testified that he was unable to 
train with a monsoon lung because he was told that his ears 
could not stand the pressure of diving underwater.  The 
veteran said he was ultimately assigned to work as a 
gunnersmate aboard a Navy vessel.  He said guns were going 
off all the time and he was not provided any ear protection.  
The veteran testified that while aboard the ship, another 
soldier spread an ear infection to all the soldiers on the 
ship except those below decks.  He said that they shared ear 
phones with foam on them which spread the infection.  He 
testified that he was treated by a doctor who put peroxide in 
his ears which burned and stung.  He said that the ear 
infections in service were only in his right ear.  The 
veteran testified that he had gone to see Dr. Kotton for his 
hearing loss ten or twelve years after he separated from 
service.  He said Dr. Kotton gave him his first hearing aid 
which lasted for 20 years.  He said he currently has hearing 
aids from VA.  He testified that although his separation 
examination indicated that he was administered a physical 
examination when he separated from service, he actually was 
not administered any examination.  

The veteran was afforded a Travel Board hearing in December 
2005.  He testified that he went to submarine school after 
gunnery school and then got an ear infection after two weeks 
of swimming in a pool.  He said he was unable to dive fifty 
feet in a tank with a monsoon lung because his ear drums 
could burst.  He testified that he got another infection 
after he used ear phones that another soldier had used.  He 
said that the whole ship ended up getting the infection.  He 
said he self-treated his right ear infection with peroxide.  
He testified that he served aboard a destroyer for three and 
one-half years in service and was around many guns being 
fired.  He testified that his hearing was not tested at the 
time of his discharge from service.  He said soon after his 
discharge from service he noticed that he was having trouble 
hearing.  He denied any occupational noise exposure after 
service.  The veteran said he did not go to a doctor right 
after service in the 1940s.  He testified that he went to see 
Dr. Kotton sometime before the 1980s.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2005).  

In this case there is no evidence of the veteran having a 
documented sensorineural hearing loss that met the criteria 
for a compensable rating within one year after service.  The 
veteran's separation examination reflected normal hearing 
bilaterally, as noted by the VA examiner.  The veteran 
submitted an audiogram and a treatment record from Dr. Kotton 
dated in January 1993.  In the January 1993 record Dr. Kotton 
reported that the veteran's audiogram revealed bilateral mild 
to profound sensorineural hearing loss with an added 
conductive element on the right.  He opined that the 
veteran's bilateral sensorineural hearing loss was to some 
degree noise related.  

The November 2003 VA examiner reviewed the veteran's claims 
file.  The examiner reported that the veteran had severe 
mixed hearing loss in the right ear and severe sensorineural 
hearing loss in the left ear.  The examiner opined that it 
was not likely that the veteran's hearing loss was a result 
of any activity during military service.  He based his 
conclusion on the fact that the veteran obtained a 15/15 on 
both his whispered voice and spoken voice tests at his 
separation examination.  The examiner noted that those 
hearing tests would not reflect high frequency hearing loss 
but he said that the veteran reported hearing loss only for 
the past fifteen years or since the age of sixty-five.  He 
noted that at sixty-five years of age it is expected that due 
to aging there would be some hearing loss.  He also noted 
that there were no records of any ear or hearing problems at 
the veteran's entrance or separation from service.  The 
examiner conceded that the veteran was exposed to loud noise 
during his military service.  

The veteran has argued that he was exposed to acoustic trauma 
while in service that that he suffered two ear infections 
while in service, which resulted in his hearing loss.  The 
Board notes that the veteran is capable of presenting lay 
evidence regarding his belief that he has a current bilateral 
hearing loss as a result of his service.  Nevertheless, 
where, as here, a medical opinion is required to diagnose the 
condition and to provide a nexus opinion to link current 
disability to military service, only a qualified individual 
can provide that evidence.  As a layperson, the veteran is 
not qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is qualified to 
identify the acoustic trauma he experienced in service and 
the Board accepts that he in fact had noise exposure.  
However, the VA examiner provided a medical opinion that the 
veteran's current hearing loss was not likely related to the 
veteran's military service.  While Dr. Kotton opined that the 
veteran's bilateral sensorineural hearing loss was to some 
degree noise related, he did not specifically relate the 
veteran's hearing loss to the veteran's period of service.  
The veteran has argued that he experienced hearing loss soon 
after service.  However, the first evidence of a documented 
sensorineural hearing loss was in January 1993, almost fifty 
years after the veteran separated from service.  He has 
indicated that he saw Dr. Kotton about 10 to 12 years after 
leaving military service, but the record does not support 
such a conclusion.  In fact, Dr. Kotton's 1993 record 
indicates that the veteran had been referred to Dr. Kotton 
from another doctor, strongly suggesting that the 1993 visit 
was the first such visit to Dr. Kotton.  Additionally, while 
the veteran has argued that the VA examiner was mistaken as 
to when the veteran first noticed a hearing deficit, there is 
nothing in the record to suggest that the examiner had 
incorrectly reported what the veteran had told him.  
Moreover, even if the veteran had noticed hearing loss 
earlier, the record does not support the conclusion that it 
was traceable to military service, especially with the normal 
hearing tests in service.  Accordingly, because greater 
evidentiary weight is given to the examiner's opinion, which 
appears to be supported by the remainder of the medical 
evidence of record, the Board finds that the preponderance of 
the evidence is against the claim of service connection for 
hearing loss.

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in July 2003 and informed him of 
the evidence he needed to substantiate his claim of service 
connection.  He was advised to submit any evidence he had to 
show that he had a current disability and to identify sources 
of evidence/information that he wanted the RO to obtain on 
his behalf.

The RO issued a statement of the case (SOC) in September 
2004.  The veteran was informed of the elements to satisfy in 
order to establish service connection.  He was informed of 
the evidence needed to substantiate his claim of service 
connection.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, while the veteran was not told of 
the criteria used to award disability ratings or the criteria 
for assigning an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), no such issue is now 
before the Board.  Therefore, a remand of the claim of 
service connection in order to address rating or effective 
date issues is not necessary.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records.  Private records were also 
associated with the claims file.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contention that his hearing loss is related to his military 
service.  The veteran was afforded a VA examination during 
the course of his appeal.  The veteran provided testimony at 
an RO hearing and at a Travel Board hearing.  Given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for hearing loss is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


